Citation Nr: 0622552	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-12 720	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to service connection for claimed hepatitis C.  




REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the RO.  

The veteran requested a hearing at the Board in Washington, 
DC in his April 2004 Substantive Appeal.  He was scheduled 
for such a hearing in April 2006, but he failed to report for 
that hearing and provided no explanation for his failure to 
report.  Consequently, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702(d) (2005).  


FINDING OF FACT

In May 2006, prior to the promulgation of a decision, the 
Board received notification of the veteran's intent to 
withdraw his appeal from appellate consideration.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran in this appeal have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  

Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2003).  

The veteran, through the Maryland Department of Veterans 
Affairs, has notified the Board that he wished to withdraw 
his appeal in May 2006 before a final decision was 
promulgated.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal further.  



ORDER

The appeal is dismissed.  



		
STEPHEN L. WILKINS
	Veterans Law Judge, 
	Board of Veterans' Appeals





 Department of Veterans Affairs


